Voorhies, J.
Several grounds of nullity are alleged against the validity of Roca Acosta’s last will,— a nuncupative testament by public act; but the appellant urges only one of them, relating to the dictation of the will.
It is contended “ that the testator did not dictate his last disposition to the notary, and especially the revocation of any former will.”
The clause, in the will, which has given rise to this controversy, reads as follows:
“ Et le dit testateur ayant déclaré ne rien avoir a ajoutcr au présent testament, je lui ai donné lecture a haute et intelligible voix en présence des témoins sus-nommés, et le dit testateur nous a déclaré le bien eomprendre et entendre et y persévérer comme contenant ses derniéres volontés, révoquant en outre tous autres testamens, codiciles, ou autres dispositions pour cause de mort voulant et entendant que le présent testament soit seul valable et soit exécuté dans tout son contenu.”
This clause, the last one in the will, comes after the testator had disposed of his estate, and appointed his wife as his testamentary executrix. It is there stated *137that the testator declared that this was his last will; and, as it is in this connection that occurs the statement “ revoking besides all other wills," &c., the declaration obviously embraces the revocation. The language is ungrammatical ; but it leaves no ambiguity as to the fact that the concluding part of the sentence was the language of the testator, and not an inference of the Notary.
It is, therefore, ordered and decreed, that the judgment of the District Court be affirmed with costs.